Citation Nr: 0305202	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-03 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses for private hospitalization from September 
5, 1998 to September 6, 1998.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from 
October 1953 to November 1957.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a 
determination by the Department of Veterans Affairs (VA) 
Medical Administration Service (MAS) of the VA Medical Center 
(VAMC) in Bay Pines, Florida that denied the appellant's 
claim for reimbursement of unauthorized medical expenses for 
private hospitalization on the ground that he was not 
service-connected for the condition for which he was 
hospitalized.

In a VA Form 9 dated in November 1998, the appellant 
submitted a request for a Travel Board hearing.  That hearing 
was scheduled for November 8, 2002, but the appellant failed 
to report.  There was no indication that there was good cause 
for his failure to report, nor has it been indicated that 
there is a desire to reschedule that hearing.  Under these 
circumstances, the Board considers the request for a hearing 
to be withdrawn by the appellant.  See 38 C.F.R. § 20.704(d).  
The case is therefore ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant is service-connected for a psychiatric 
disorder and for the residuals of pilonidal cyst removal; 
each disability is assigned a noncompensable evaluation.

3.  The appellant received private medical care from 
September 5, 1998 to September 6, 1998, at Mease Hospital in 
Dunedin, Florida for chest pains.

4.  The appellant did not request authorization for medical 
treatment or transfer to a VA medical facility within 72 
hours of his admission to Mease Hospital.

5.  Payment or reimbursement of the cost of private medical 
care provided at Mease Hospital from September 5, 1998 to 
September 6, 1998, was not authorized.

6.  At the time of the appellant's hospitalization and 
treatment, he was not rated permanently and totally disabled 
due to service-connected disability, nor was he participating 
in a course of vocational rehabilitation under the auspices 
of the VA and he is not service-connected for any back 
disability.


CONCLUSION OF LAW

The appellant's claim for payment or reimbursement for the 
cost of unauthorized inpatient medical services provided to 
the appellant by Mease Hospital from September 5, 1998 
through September 6, 1998, is legally insufficient.  
38 U.S.C.A. §§ 1701, 1703, 1710, 1728, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120 (2002); 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking reimbursement or payment of the cost 
of unauthorized private hospitalization and medical services 
administered during the period from September 5, 1998 through 
September 6, 1998.  After a thorough review of the evidence 
of record, the Board denies the appellant's claim.

In his VA Form 9, the appellant indicated that he thought 
that there had been communication between Mease Hospital and 
VA in which a verbal authorization by VA for private 
treatment was given.  He stated that his was an emergency 
admission and that he was in need of immediate care.  He 
further stated that he had been willing to be transferred to 
a VA facility.

The Board notes that the provisions of the Millennium Health 
Care and Benefits Act, Public Law 106-117, now codified at 
38 U.S.C.A. § 1725, provides general authority for the 
reimbursement of non-VA emergency treatment, under certain 
circumstances.  However, the provision of Pub. L. 106-117 
which is codified at 38 U.S.C.A. § 1725 specified an 
effective date for the benefit 180 days after the date of 
enactment, specified as November 30, 1999, for the benefits 
authorized by that section.  Thus, the benefit for 
reimbursement of non-VA emergency care codified at 
38 U.S.C.A. § 1725 became effective May 29, 2000.  66 Fed. 
Reg. 36,467, 36,468 (July 12, 2001).

The Millennium Health Care and Benefits Act, and the 
provision that was codified at 38 U.S.C.A. § 1725, did not 
include a retroactive clause.  Therefore, 38 U.S.C.A. § 1725 
was not in effect at the time the appellant received the 
treatment in question, in September 1998.  On July 12, 2000, 
VA published an interim final rule establishing regulations 
implementing 38 U.S.C.A. § 1725.  66 Fed. Reg. 36,467, 
36,472.  With the publication of that interim final rule, 
which was effective on May 29, 2000, VA determined that 
payments or reimbursement, as appropriate, would be made for 
qualifying emergency care furnished on or after the effective 
date of the benefit, May 29, 2000.

Consistent with that interim final rule, VA's Under Secretary 
for Health, in a July 2000 Information Letter, specified that 
VA was authorized to pay for qualifying emergency care 
received on or after May 29, 2000.  See Under Secretary for 
Health, IL 10-2000-005 (July 20, 2000).

Generally, when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In Karnas, United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) discussed changes in a law that existed at the time an 
appeal was initiated but which was subsequently changed 
during the pendency of the appeal.  That analysis does not 
apply here, as 38 U.S.C.A. § 1725 did not exist at the time 
the treatment at issue was rendered or at the time of the 
claim that initiated the appeal.  Likewise, there has been no 
change to 38 U.S.C.A. § 1728, which is the law that applied 
at the time of the appellant's treatment and at the time his 
claim was originally submitted.

Rather, 38 U.S.C.A. § 1725 is an entirely new law.  As such, 
the question regarding when that law became effective must be 
answered with reference to the law itself, or, if Congress 
did not express a determination as to effective date, the 
Board must consider whether the Secretary of Veterans Affairs 
has determined what claims are within the scope of the new 
law.  As noted above, Congress specified the effective date 
of the benefits in 38 U.S.C.A. § 1725, but did not 
specifically state whether the provision would apply to 
claims pending on the effective date.  Absent an expression 
of the intent of Congress on the matter, a statute would not 
be applied to cases pending when it was enacted if the 
application would result in such a retroactive effect, unless 
the Secretary made a determination that such retroactive 
benefits were appropriate and authorized.  See Landgraf v. 
USI Film Prod., 511 U.S. 244 (1994).  In this case, the 
Secretary has clearly indicated a determination that the 
benefit is only applicable for care received on or after the 
effective date of the provision, May 29, 2000.  The Board is 
bound by the Secretary's determination.  The Board notes that 
the Secretary's determination is consistent with precedent 
involving new monetary obligations imposed on the government.  
See, e.g., VAOPGCPREC 11-00.

The provisions of 38 U.S.C.A. § 1703, as implemented in 
38 C.F.R. §§ 17.52, 17.53 and 17.54, provide for hospital 
care and medical services in non-VA facilities under certain 
circumstances.  Such care must be authorized in advance.  
38 C.F.R. § 17.52 provides that when VA or other Government 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, VA may contract with non-VA facilities for 
care and that, when demand is only for infrequent use, 
individual authorizations may be used.

The VA will indemnify a veteran against the cost of private 
medical treatment, which was incurred without prior VA 
authorization, provided three criteria are satisfied.  Those 
criteria are described in 38 C.F.R. § 17.120.  That 
regulation finds that, to the extent allowable, payment or 
reimbursement for the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by VA, or of any medical services not previously 
authorized including transportation (except prosthetic 
appliances, similar devices, and repairs) may be paid on the 
basis of a claim timely filed, under the following 
circumstances:

(a)  For veterans with service-
connected disabilities.  Care or 
services not previously authorized 
were rendered to a veteran in need 
of such care or services: 
(1) For an adjudicated service-
connected disability; 
(2) For non-service-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability; 
(3) For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability; 
(4) For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
vocational rehabilitation program 
under 38 U.S.C.A. ch. 31 and who is 
medically determined to be in need 
of hospital care or medical services 
for any of the reasons enumerated 
under § 17.48(j); and,

(b)  In a medical emergency.  Care 
and services not previously 
authorized or rendered in a medical 
emergency of such nature that delay 
would have been hazardous to life or 
health, and,

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly 
available, and an attempt to use 
them beforehand or obtain prior 
authorization for the services 
required would not have been 
reasonable, sound, wise or 
practicable or treatment had been or 
would have been refused.  

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Board notes that the Court has held that all three 
statutory requirements have to be met before reimbursement 
can be authorized.  Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  As all three criteria for payment or reimbursement 
for unauthorized medical expenses have not been met in this 
case, the Board cannot grant the appellant's claim on appeal.  
38 C.F.R. § 17.120.

The record shows that service connection has been established 
for a psychiatric disorder and for the residuals of pilonidal 
cyst removal and that each disability is assigned a 
noncompensable evaluation.  On September 5, 1998, the 
appellant was admitted to the Mease Hospital with a diagnosis 
of chest pains.  The evidence of record indicates that Mease 
Hospital contacted the Bay Pines VAMC on September 15, 1998, 
and advised that the appellant had been admitted and then 
discharged on September 6, 1998, after treatment for chest 
pains.  Thus, VA was notified more than 72 hours after his 
admission to the private hospital and the provisions of 
38 C.F.R. § 17.54 were not met.

The argument has been made that the circumstance of the 
appellant's hospitalization was an emergency.  However, the 
Board notes that consideration of the emergent nature of the 
circumstances and the availability of a VA facility are not 
undertaken under 38 C.F.R. § 17.120 unless a veteran is found 
to have satisfied the requirements of 38 C.F.R. § 17.120(a).  
Here, the appellant is service connected for a psychiatric 
disorder and for the residuals of pilonidal cyst removal.  
These are his only service-connected disabilities.  During 
the period of hospitalization in question he did not receive 
treatment for a psychiatric disorder or for the residuals of 
pilonidal cyst removal or for any condition held to be 
associated with or aggravating said disabilities.  The 
appellant does not have a total disability permanent in 
nature resulting from service-connected disability, nor was 
he a participant in a qualifying vocational rehabilitation 
program.  

Therefore, the appellant has not demonstrated that he meets 
the first criterion for payment or reimbursement of medical 
expenses under the provisions of 38 C.F.R. § 17.120(a).  As 
all three criteria for payment or reimbursement of 
unauthorized medical expenses must be met, the Board need not 
address the questions of whether the condition treated at 
that time was emergent, or whether there was an available VA 
medical facility the appellant could have used.  See Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

As previously noted, all of the criteria must be met.  The 
Court has found that in a case where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Since the 
initial legally required element is absent, the appeal is of 
no substantial legal merit.  It appears that there is no 
possible provision to allow a grant of the benefit sought on 
appeal since the statutory and regulatory requirements are 
shown not to have been met.  The legal criteria, not the 
facts, are dispositive of the issue.  

The appellant has failed to state a claim upon which relief 
could be granted, and, as a matter of law, the claim must be 
denied.  Thus, the appellant's claim for payment or 
reimbursement of expenses in association with his private 
hospitalization at Mease Hospital from September 5, 1998 to 
September 6, 1998, is denied.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In October 
1998, the VAMC informed the appellant that his claim had been 
denied, documented the reason for the denial (that treatment 
was for a non-service-connected disability) and informed him 
of his appellate rights.  The appellant was notified of the 
information necessary to substantiate his claim by means of 
the discussion in the November 1998 Statement of the Case 
(SOC).  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  The VCAA made no changes to the statutory 
requirements for the reimbursement of private medical 
expenses.  The law is unequivocal that payment of or 
reimbursement for unauthorized medical expenses is only 
warranted if all of the statutory requirements for payment or 
reimbursement are met.  See Malone v. Gober, 10 Vet. App. 539 
(1997); Hayes v. Brown, 6 Vet. App. 66 (1993).  Since this 
claim has been denied as a matter of law, the benefit of the 
doubt doctrine is not for application in the instant case.  
Also, as the law and not the facts is dispositive in this 
case, there does not appear to be any reasonable possibility 
that any additional assistance would aid in substantiating 
the appellant's claim.  See 38 U.S.C.A. § 5103A(a)(2).  Thus, 
further development is not warranted.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.  Furthermore, inasmuch as the Board denied the 
claim on essentially the same basis as the VAMC, the 
appellant is not prejudiced by this action.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Reimbursement or payment of the cost of unauthorized private 
medical services associated with the appellant's 
hospitalization at Mease Hospital from September 5, 1998 to 
September 6, 1998, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

